Citation Nr: 0811598	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  03-11 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right ankle 
condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1989 to 
December 1989.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision.


FINDING OF FACT

The current medical evidence fails to show a right ankle 
disability.


CONCLUSION OF LAW

Criteria for service connection for a right ankle disability 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran contends that he currently has a right ankle 
disability which he believes is the result of his time on 
active duty.  

Service medical records show that the veteran's lower 
extremities were found to be normal at entry; and that he was 
diagnosed with a right fibular stress fracture in 1989 that 
required him to wear a cast for several weeks.  

Following service, the veteran received some private medical 
treatment for his lower extremities around 2001; and it is 
noted that the veteran left ankle has been service connected.  
However, while these private treatment records diagnose the 
veteran with plantar fasciitis, they fail to describe a right 
ankle disability.  In September 2001, the veteran's private 
doctor wrote a letter indicating that he was treating the 
veteran for plantar fasciitis, and he noted that the veteran 
had complained of problems with his feet and ankles off and 
on since his time in the military.  However, this doctor too 
failed to diagnose a right ankle disability.  
 
In October 2007, the veteran underwent a VA examination of 
his right leg.  The examiner noted that the veteran had had a 
stress fracture in the right leg while in service; and the 
veteran reported countless severe ankle sprains since 
service.  The examiner found that the veteran's right ankle 
did not give way and had normal range of motion.  
Additionally, no swelling or laxity was detected in the right 
ankle.  X-rays of the right ankle was negative for any 
displaced fracture or dislocation.  The examiner indicated 
that the veteran's stress fracture had healed and he found no 
right ankle pathology from which to render a diagnosis.  The 
examiner then opined that there was no right ankle 
disability.  

While the veteran believes that he has a right ankle 
disability, he is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran's 
opinion is insufficient to provide the requisite diagnosis of 
an ankle disability. 

The Board finds that evidence of a present disability has not 
been presented in the case of the veteran's right ankle; and, 
in the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the veteran's claim of entitlement to 
service connection for a right ankle disability is denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in January 2007, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements. See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

Private treatment records have been obtained as have service 
medical records.  The veteran was also provided with a VA 
examination (the report of which has been associated with the 
claims file).  Additionally, the veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for a right ankle disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


